DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding Claim 25, the phrase “computer readable storage medium” is interpreted as described in specification paragraph 58, which recites, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Therefore, a signal per se rejection is not appropriate.  If Applicant disagrees with Examiner’s interpretation that the computer readable storage medium is non-transitory and does in fact include transitory signals, Applicant is required to rebut this interpretation in the following response and amend the specification, without adding new matter, to clarify that position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13-16, 19-22, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (hereinafter Arthur), WO2014/041443 in view of Wild et al. (hereinafter Wild), EP 3,340,119.
Regarding Claim 1, Arthur discloses a system comprising:
a neurosynaptic core [“a multiplexed neural core circuit” ¶2; Fig. 10, 11] adapted to apply a plurality of synaptic weights [“synaptic weights of the synapses 31 of the core circuit” ¶21] to a plurality of input activations [“an input vector 50 of firing events” ¶22] to produce a plurality of output activations [“an output vector” ¶23], wherein the system is adapted to perform a method comprising: 
reading synaptic weights for one of a plurality of logical cores [Core0, Core1, Figures 10, 11; “The meta-core 400 comprises a tall memory device 410 maintaining neuronal attributes for multiple neurons 11 belonging to different core circuits 10.” ¶58; “The neurons 11 represented by the memory device 410 are multiplexed” ¶59; “As such, neurons 11 of different core circuits 10 share the same controller 120. A memory interface circuit 415 bridges the memory device 410 with the controller 120.” ¶59; “The weight of the synapses 31 located at each axon path/row 0, 4, 7, and 8 are read out 
configuring the neurosynaptic core to implement the one of the plurality of logical cores using the synaptic weights [“The multiplexing control unit 135 is configured to send control signals to the memory device 110. For each entry 111 representing a neuron 11, the dot product module 136 computes the dot product between the vector of active axons 15 in the current time step and the synaptic connectivity information maintained in said entry 111, i.e., the synaptic weights of all synapses 31 the dendrite path 34 of the neuron 11 is connected to (Wj).” ¶44]; 
providing at least one data block as contiguous input activations to the neurosynaptic core [“At the beginning of each time step, a vector indicating all active axons 15 in the current time step is read from the scheduler 133 as a row.” ¶43; Figure 4]; 
processing the input activations by the neurosynaptic core to determine at least one…of output activations [“If the threshold parameter Th is exceeded, the encoder 146 generates a spike and uses the fanout F and the routing delay DT information maintained in said entry 111 to encapsulate/encode the generated spike into an address-event packet.” ¶50].
However, Arthur fails to explicitly disclose one contiguous block.
Wild discloses providing at least one data block as contiguous input activations to the neurosynaptic core [“the spike train xj 220 is produced by the neuron before the synapse” ¶18; Figure 2].

It would have been obvious to one having ordinary skill in the art, having the teachings of Arthur and Wild before him before the effective filing date of the claimed invention, to modify the system of Arthur to incorporate spike trains of Wild.
Given the advantage of the techniques providing the ability to use spike times to allow a neural network’s operation to be equally modified in an unsupervised learning mode or in a reinforced learning mode, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Arthur and Wild disclose the system of claim 1.  Arthur further discloses wherein the neurosynaptic core comprises a plurality of axons and a plurality of neurons interconnected by a plurality of configurable synapses [“The neural core circuit 10 is a neuro synaptic core circuit. The core circuit 10 comprises multiple pre-synaptic axons 15 and multiple post-synaptic neurons 11. Each neuron 11 has configurable operational parameters. The core circuit 10 further comprises a synaptic crossbar 12 including multiple synapses 31, multiple rows/axon paths26, and multiple columns/dendrite paths 34.” ¶19; Figure 1].

Regarding Claim 3, Arthur and Wild disclose the system of claim 1.  Arthur further discloses further comprising: a first memory coupled to the neurosynaptic core 

Regarding Claim 4, Arthur and Wild disclose the system of claim 3.  Arthur further discloses wherein reading the synaptic weights comprises reading from the first memory [“a vector indicating all active axons 15 in the current time step is read from the scheduler” ¶43].

Regarding Claim 8, Arthur and Wild disclose the system of claim 1.  Arthur further discloses wherein the method further comprises: configuring the neurosynaptic core to implement another of the plurality of logical cores [Core0, Core1; Figure 10, 14].

Regarding Claim 9, Arthur and Wild disclose the system of claim 8.  Arthur further discloses wherein the method further comprises: providing the at least one contiguous block of neuron output activations as contiguous input activations to the neurosynaptic core [“At the beginning of each time step, a vector indicating all active axons 15 in the current time step is read from the scheduler 133 as a row.” ¶43; Figure 4; “As such, neurons 11 of different core circuits 10 share the same controller 120. A memory interface circuit 415 bridges the memory device 410 with the controller 120.” ¶59].



Regarding Claim 11, Arthur and Wild disclose the system of claim 1.  Arthur further discloses wherein the neurosynaptic core is adapted to compute multiple neuron output activations concurrently by the application of multiple dendrite trees [“neuron updates for the core circuits 10 are performed in parallel” ¶70].

Regarding Claim 13, Arthur and Wild disclose the system of claim 1.  Arthur further discloses 
wherein the system comprises a plurality of neurosynaptic cores including the neurosynaptic core [“In a neural network comprising multiple core circuits 100” ¶40], each of the plurality of neurosynaptic cores having associated synapse configuration memory and data memory [“The meta-core 400 comprises a tall memory device 410 maintaining neuronal attributes for multiple neurons 11 belonging to different core circuits 10.” ¶58; Figure 10; “memory devices” ¶17], wherein 
each of the plurality of neurosynaptic cores is adapted to receive data blocks from others of the plurality of neurosynaptic cores and to send data blocks thereto via a network [“In a neural network comprising multiple core circuits 100, firing events are routed between core circuits 100 of the neural network” ¶40].


Claims 19-22, 24 are rejected on the same grounds as claims 8-11, 13, respectively.
Claim 25 is rejected on the same grounds as claim 1.  Arthur further discloses a computer readable storage medium having program instructions [¶81].

Claims 5-7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arthur and Wild, in view of Arthur et al. (hereinafter Arthur2), U.S. Patent Application Publication 2014/0180984.
Regarding Claim 5, Arthur and Wild disclose the system of claim 1.
However, while Arthur does disclose a secondary memory [¶76], Arthur fails to explicitly disclose further comprising: a second memory coupled to the neurosynaptic core and adapted to receive output activations from the neurosynaptic core and to provide input activations to the neurosynaptic core.
Arthur2 discloses further comprising: a second memory coupled to the neurosynaptic core and adapted to receive output activations from the neurosynaptic core and to provide input activations to the neurosynaptic core [“Each outgoing firing event targets either an incoming axon 15 of the same neurosynaptic module 100 (i.e., on-module) or a different neurosynaptic module 100 (i.e., off-module). For each index of an update vector 257 with a bit value of “1”, the controller 351 looks up routing information for a corresponding neuron 11 in the LUT 400. If the target axon 15 for an outgoing firing event is on-module (i.e., on the same neurosynaptic module 100), the 
It would have been obvious to one having ordinary skill in the art, having the teachings of Arthur, Wild, and Arthur2 before him before the effective filing date of the claimed invention, to modify the combination to incorporate the memory storage of Arthur2.
Given the advantage of recording the output activations and transmitting the input activations so that the neural network can function, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Arthur, Wild, and Arthur2 disclose system of claim 5.
However, while Arthur does disclose a secondary memory [¶76], Arthur fails to explicitly disclose wherein providing the at least one data block comprises reading the at least one data block from the second memory.
Arthur2 discloses wherein providing the at least one data block comprises reading the at least one data block from the second memory [“Each outgoing firing event targets either an incoming axon 15 of the same neurosynaptic module 100 (i.e., on-module) or a different neurosynaptic module 100 (i.e., off-module). For each index of an update vector 257 with a bit value of “1”, the controller 351 looks up routing 
It would have been obvious to one having ordinary skill in the art, having the teachings of Arthur, Wild, and Arthur2 before him before the effective filing date of the claimed invention, to modify the combination to incorporate the memory storage of Arthur2.
Given the advantage of recording the output activations and transmitting the input activations so that the neural network can function, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 7, Arthur, Wild, and Arthur2 disclose the system of claim 5.
However, while Arthur does disclose a secondary memory [¶76], Arthur fails to explicitly disclose wherein the method further comprises: writing the output activations to the second memory.
Arthur2 discloses wherein the method further comprises: writing the output activations to the second memory [“Each outgoing firing event targets either an incoming axon 15 of the same neurosynaptic module 100 (i.e., on-module) or a different 
It would have been obvious to one having ordinary skill in the art, having the teachings of Arthur, Wild, and Arthur2 before him before the effective filing date of the claimed invention, to modify the combination to incorporate the memory storage of Arthur2.
Given the advantage of recording the output activations and transmitting the input activations so that the neural network can function, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 17 and 18 are rejected on the same grounds as claims 6 and 7, respectively.

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arthur and Wild, in view of Zhang et al. (hereinafter Zhang), Feedforward Sequential Memory Neural Networks without Recurrent Feedback.
Regarding Claim 12, Arthur and Wild disclose the system of claim 1.  Arthur further discloses wherein the plurality of logical cores define a multi-core neural network [“wherein the plurality of logical cores define a multi-core neural network” ¶40].
However, while Arthur discloses sequential reading of data [¶15], Arthur fails to explicitly disclose wherein the method comprises configuring the neurosynaptic core to implement each of the plurality of logical cores in sequence.
Zhang discloses wherein the method comprises configuring the neurosynaptic core to implement each of the plurality of logical cores in sequence [“feedforward sequential memory networks” Abstract; Note: Feedforward neural networks, a well-known implementation of neural networks, would require a sequential layer-by-layer processing].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arthur, Wild, and Zhang before him before the effective filing date of the claimed invention, to modify the combination to incorporate the layer-by-layer processing of the feedforward neural networks of Zhang.
Given the advantage of being able to implement a feedforward neural network that is larger than a single core, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 23 is rejected on the same grounds as claim 12.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123